Circuit Court for Howard County
Case No. 13-C-14-099125
Argued: June 3, 2015
                                      IN THE COURT OF APPEALS

                                           OF MARYLAND

                                         Misc. Docket AG No. 9

                                         September Term, 2014



                                  ATTORNEY GRIEVANCE COMMISSION

                                           OF MARYLAND

                                                   v.

                                          KENNETH HALEY



                                          Barbera, C.J.
                                          Harrell
                                          Battaglia
                                          Greene
                                          Adkins
                                          McDonald
                                          Watts,
                                                          JJ.


                                        PER CURIAM ORDER




                                           Filed: June 5, 2015
ATTORNEY GRIEVANCE               *    In the
COMMISSION OF MARYLAND
                                 *    Court of Appeals

          v.                     *    of Maryland

                                 *    Misc. Docket AG No. 9
KENNETH HALEY
                                 *    September Term, 2014


                         PER CURIAM ORDER

     For reasons to be stated in an opinion later to be filed, it

is this 5th day June 2015,

     ORDERED, by the Court of Appeals of Maryland, that the

Respondent, Kenneth Haley, be, and he is hereby, disbarred, effective

immediately, from the further practice of law in the State of

Maryland; and it is further

     ORDERED that the Clerk of this Court shall strike the name of

Kenneth Haley from the register of attorneys, and pursuant to Maryland

Rule 16-760(e), shall certify that fact to the Trustees of the Client

Protection Fund and the clerks of all judicial tribunals in the State;

and it is further

     ORDERED that Respondent shall pay all costs as taxed by the

Clerk of this Court, including the costs of all transcripts, pursuant

to Maryland Rule 16-761(b), for which sum judgment is entered in

favor of the Attorney Grievance Commission of Maryland against

Kenneth Haley.



                                      /s/ Mary Ellen Barbera
                                     Chief Judge